Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed April 29, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00618-CV

    FLUID POWER EQUIPMENT, INC., PEERLESS ENTERPRISES &
              ROBERT NOBLE SHELL, Appellants

                                        V.

   DEBORAH P. WILSON, AS INDEPENDENT EXECUTRIX FOR THE
         ESTATE OF JOHN WILLIAM WILSON, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-67171


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 25, 2020. The appeal was
abated on November 17, 2020. On April 20, 2021, appellants filed a motion to
dismiss the appeal. See Tex. R. App. P. 42.1. We reinstate the appeal, grant the
motion, and dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.